DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on April 23, 2020, the applicants have amended claims 10, 11, 15 and 18.
3. Claims 1-26 are pending in the application.


                             REASONS      FOR      ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 1-26 are allowed since the instant compounds, pharmaceutical compositions comprising these compounds and method of treating inflammatory and autoimmune skin diseases using these compounds are neither disclosed nor obvious over the prior art. In the prior art, Kozak (U.S. Patent 10,308,646 B2, cited on applicant’s form 1449) discloses pyrimidine compounds as JAK inhibitors for treating inflammatory and autoimmune skin diseases which are closely related to the instant compounds (see claims 1-32). However, the compounds of Kozak differ from the instant compounds in having –CH2OH group attached to pyrimidine ring at 6th position instead of instant –CH2OC(O)XR group and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Kozak to prepare instant compounds without affecting their utility of treating inflammatory and autoimmune skin diseases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625